Name: Commission Regulation (EC) No 1676/95 of 10 July 1995 opening and providing for the administration of a Community tariff quota for dried onions
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 11 . 7 . 95 riNi Official Journal of the European Communities No L 159/3 COMMISSION REGULATION (EC) No 1676/95 of 10 July 1995 opening and providing for the administration of a Community tariff quota for dried onions Article 2 1 . In managing the quota referred to in Article 1 , the Commission shall take all appropriate measures to ensure effective administration . 2. Where an importer enters a product covered by Article 1 for release for free circulation in a Member State, applying to take advantage of the tariff quota, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its needs from the volume of that quota. Requests for drawings, showing the date on which such entries were accepted, shall be sent to the Commission without delay. In so far as the available balance permits, drawings shall be granted by the Commission on the basis of the date of acceptance of entries for release for free circulation by the customs authorities of the Member State concerned. 3 . If a Member State does not use the quantities drawn, it shall return them to the relevant quota volume for the product referred to in Article 1 as soon as possible. 4. If the quantities requested exceed the available balance of the quota volume, the balance shall be allo ­ cated among applicants in proportion to their requests . The Member States shall be informed of the quantities drawn . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 1032/95 (2), and in particular Article 12 ( 1 ) thereof, Whereas the Community has undertaken, within the framework of the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotia ­ tions, to open each year, subject to certain conditions, a Community tariff quota at reduced duty for dried onions ; Whereas it is for the Community, in the performance of its international obligations, to open the Community quota for dried onions ; whereas all Community importers should be guaranteed equal and continuous access to the said quota, and the rates of duty laid down for the quota should be applied without interruption to all imports of the products concerned into all Member States until the quota is exhausted ; whereas there is, however, no reason why the efficiency of the common administration of these quotas should not be ensured by authorizing the Member States to draw from the quota volumes the requisite quan ­ tities corresponding to actual imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, Article 3 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. HAS ADOPTED THIS REGULATION : Article 4 Each Member State shall guarantee importers equal and continuous access to the quotas in so far as the balance of the quota volumes permits.Article 1 Dried onions (CN code 0712 20 00) shall benefit from a rate of duty of 10 % ad valorem within a Community tariff quota of 12 000 tonnes (order number 09.0035) for the period 1 July 1995 to 30 June 1996 in accordance with the provisions of this Regulation . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 105, 9 . 5. 1995, p . 3. It shall apply from 1 July 1995. No L 159/4 [ EN I Official Journal of the European Communities 11 . 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1995. For the Commission Franz FISCHLER Member of the Commission